Citation Nr: 0633087	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  02-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss, 
to include as secondary to the veteran's service-connected 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

The issue of entitlement to service connection for a left 
ankle disorder was remanded by the Board in May 2005.  
Subsequent to a VA examination in October 2005, the RO 
granted the veteran's claim with regard to this issue in 
April 2006.  Accordingly, as this action constitutes a full 
grant of the benefit sought on appeal, the Board no longer 
has jurisdiction as to this issue.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The May 2005 Remand noted that although there was no evidence 
that the veteran had left ear hearing loss on service 
separation, he had a current diagnosis of left ear hearing 
loss for VA purposes.  The Remand concluded that a nexus 
opinion, as to whether the veteran's left ear hearing loss 
was related to service, or to the veteran's service-connected 
right ear hearing loss, was required prior to appellate 
review.  To that end, in October 2005, a VA audiologist 
opined that since the veteran had normal hearing at his 
service separation in September 1980, it was "less likely 
than not" that the veteran's left ear hearing loss was the 
result of acoustic trauma in service.  The audiologist also 
concluded that the veteran's normal hearing at service 
separation made it unlikely that the veteran's left ear 
hearing loss was related to his service-connected right ear 
hearing loss.

The Board finds that the veteran's appeal is not ready for 
appellate review.  Initially, the Board notes that the second 
page of the three-page October 2005 VA examination report is 
missing from the veteran's claims file.  Additionally, it 
appears that the primary basis for the examiner's nexus 
opinion was that the veteran did not have hearing loss in 
service or at service separation.  The opinion does not 
appear to consider the premise that even if hearing loss, as 
defined by 38 C.F.R. § 3.385, is not shown in service or at 
separation from service, service connection can be 
established if medical evidence shows that they are actually 
due to incidents during service.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).  In light of the fact that service 
connection is in effect for right ear hearing loss and for 
tinnitus due to acoustic trauma incurred in service, the 
Hensley holding must be considered, in concert with a new 
medical opinion, before appellate review can proceed.

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a complete copy 
of the October 2005 VA examination 
report, and associate it with the 
veteran's claims file.

2.  The RO must request that a VA 
examiner with appropriate expertise, 
other than the one who gave the October 
2005 opinion, state whether any left ear 
hearing loss is related to the veteran's 
military service, or to his service-
connected right ear hearing loss.  
Information contained in the veteran's 
service personnel records, including his 
military occupational specialty, the 
objective medical findings in the 
service medical records, the previous VA 
audiological evaluations currently of 
record, the veteran's history of 
inservice and postservice noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  The claims folder 
must be made available to and reviewed 
by the examiner.  Prior to forming an 
opinion, the examiner should be mindful 
of the holding in Hensley, as noted in 
the discussion above.  A complete 
rationale must be provided for any 
opinion expressed.  The report prepared 
should be typed.  

If the VA examiner concludes that an 
opinion cannot be offered without 
obtaining more recent clinical findings, 
the RO must schedule the veteran for an 
audiological examination to determine 
the current nature and etiology of any 
current left ear hearing loss.  The 
claims folder must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Specifically, the 
findings of puretone decibel loss at 
500, 1000, 2000, 3000, and 4000 Hertz, 
must be numerically reported, and speech 
recognition percentage results derived 
using the Maryland CNC word list.  The 
examiner must then provide an opinion as 
to whether any left ear hearing loss is 
related to the veteran's military 
service or to his service-connected 
right ear hearing loss.  Information 
contained in the veteran's service 
personnel records, including his 
military occupational specialty, the 
objective medical findings in the 
service medical records, the previous VA 
audiological evaluations currently of 
record, the veteran's history of 
inservice and postservice noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  Prior to forming an 
opinion, the examiner should be mindful 
of the holding in Hensley, as noted in 
the discussion above.  If an opinion 
cannot be provided without resorting to 
speculation, the examiner should so 
state.  A complete rationale must be 
provided for any opinion expressed.  The 
report prepared should be typed.  


3.  If an examination is ultimately 
scheduled, the RO must notify the 
veteran that it is his responsibility to 
report for the examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO should readjudicate the claim 
for entitlement to service connection 
for left ear hearing loss, to include as 
secondary to service-connected right ear 
hearing loss.  If the benefit on appeal 
remains denied, an additional 
supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

